Citation Nr: 0915707	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-37 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee degenerative joint disease with meniscal tears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied, in part, a rating in 
excess of 10 percent for left knee degenerative joint disease 
with meniscal tears.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in January 2009, and 
a transcript of the hearing has been associated with the 
claims folder.


FINDING OF FACT

The Veteran's left knee degenerative joint disease with 
meniscal tears is not 
manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees; and clinical findings compatible with 
slight recurrent subluxation or lateral instability are not 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee degenerative joint disease with meniscal tears have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2006 and May 
2008 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, and he was provided actual notice 
of the rating criteria used to evaluate the disorder at 
issue.  The claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided. The Veteran was provided notice of pertinent rating 
criteria in an October 2006 statement of the case.  The claim 
was readjudicated in the July 2008 supplemental statement of 
the case.  Hence, there is no evidence that any timing error 
in providing notice to the Veteran caused any prejudice, and 
there is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affected the 
fairness of this adjudication.  Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
record does not show these factors are present; therefore, 
extraschedular consideration is not applicable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, and a 20 percent rating is warranted where flexion 
is limited to 30 degrees.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent is warranted for moderate 
recurrent subluxation or lateral instability.

It is neither contended nor shown that the Veteran's service-
connected knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or removal of semilunar cartilage (Diagnostic Code 5259).  
Hence, higher ratings under those diagnostic codes may not be 
assigned.  38 C.F.R. § 4.71a.



Background

By rating action in December 1971 service connection was 
granted for a left knee injury described as internal 
derangement, and a 10 percent rating was assigned.  This 
rating has remained in effect since that time, except for a 3 
month period of convalescence subsequent to arthroscopic 
surgery.  It is a protected rating.  See 38 C.F.R. 
§ 3.951(b).

The Veteran was afforded a VA examination in December 2005.  
It was noted that earlier that month he underwent an 
arthroscopy of the left knee with shaving and drilling of the 
medial femoral condyle, and a partial left knee arthroscopic 
meniscectomy.  The Veteran did not use any assistive devices 
for walking.  He was unable to stand for more than a few 
minutes or walk more than a few yards.  He reported constant 
daily pain; giving way; instability; pain, stiffness; 
weakness; swelling, tenderness, and constant effusion of the 
left knee.  On examination he ambulated without evidence of 
abnormal weightbearing.  Range of motion of the left knee was 
from -5 to 90 degrees of flexion; and, extension from 90 to -
5 degrees with pain.  No additional loss of motion was noted 
on repetitive use of the left knee.  Instability could not be 
tested due to the recent surgery.  

Private medical records from Jeffrey A. Press, M.D., from 
June to September 2006 include an initial June 2006 visit. 
The Veteran underwent arthroscopic surgery at the VAMC in 
December 2005.  He reported more pain and a grinding 
sensation but no locking.  A partial knee replacement was 
recommended due to his advanced arthritic changes.  
Examination revealed no acute stress or deformity.  He had a 
trace limp favoring the left side and he had difficulty hyper 
extending the knee and with full weight bearing.  There was 
moderate crepitation and tenderness over the medial joint 
line.  There was no warmth, swelling, or effusion; and, no 
significant instability, or atrophy.  A neurologic 
examination was normal. The diagnosis was mild 
osteoarthritis, left knee.

In a July 2006 visit, range of motion was from 5 to 120 
degrees with guarding at extremes of motion.  An MRI from 
June 2006 noted patellofemoral joint disease involving the 
lateral facet and mild patellofemoral spurs. The impression 
was degenerative medial and lateral meniscal pathology. 
Baseline arthritis with synovitis and pain.

In September 2006, Dr. Press noted that the Veteran had 
improved temporarily with a combination of injections and 
therapy.  He felt so good subsequent to treatment that he 
decided to jog; this caused flare-ups in his knees and back. 
While a partial knee replacement had been recommended, the 
Veteran was looking for other options.  Dr. Press noted a 
definite failure of conservative treatment. Examination 
revealed a full range of motion of the left knee.  There was 
mild crepitation and tenderness over the medial joint line, 
and +1 effusion.  There was no instability and the 
neurological examination was normal.  

At a February 2007 VA examination the Veteran reported that 
his left knee had progressively worsened since service.  He 
reported constant daily pain; giving way; instability; 
stiffness; weakness; incoordination; decreased speed of the 
joint, effusion, inflammation, flare-ups and functional loss. 
The examiner noted no constitutional symptoms of arthritis or 
incapacitating episodes.  The Veteran reported that he was 
unable to stand more than a few minutes or walk more than a 
few yards.  He used a cane to ambulate.  Range of motion of 
the left knee was from -5 to 90 degrees of flexion; and, 
extension from 90 to -5 degrees with pain.  No additional 
loss of motion was noted on repetitive use of the left knee.

At a May 2007 VA orthopedic examination the claims file and 
medical records were reviewed. The Veteran's left knee was 
noted to be stable. He was being treated with medications 
with fair response. Range of motion was flexion to 120 
degrees and extension to 0 degrees with evidence of pain. No 
ankylosis was shown and there was no additional loss of 
motion after 3 repetitions.  The examiner noted that the 
Veteran was a deputy sheriff who retired in November 1986 due 
to chronic low back pain.  The diagnosis was degenerative 
joint disease, left knee.  There was no effect on his 
occupational activities due to the knee which moderately 
affected his usual daily activities.  

The Veteran testified at a January 2009 hearing, conducted by 
the undersigned at the RO.  He argued that his left knee 
disorder had "gotten worse since I went in for the 
operation."  See page 11 of hearing transcript.  The Board 
notes that he had several private and VA examinations 
subsequent to his surgery.  In addition the Veteran was asked 
if he had any medical treatment subsequent to the December 
2007 treatment records which were in the claims file.  He 
noted that he had not been treated since then because, 
"basically they told me the same thing, they want to do a 
knee replacement."

In addition to extensive VA and private treatment records, 
the file contains a Social Security Disability determination 
which found the Veteran to be disabled since March 1987 
primarily as a result of degenerative disc disease of the 
lumbar spine, L-5, and the cervical spine.  His secondary 
disabilities were diabetes and obesity.


Analysis

In order to receive a rating higher than 10 percent for the 
Veteran's left knee disorder the evidence must show either 
moderate recurrent subluxation or lateral instability (Code 
5257), flexion limited to 30 degrees or less (Code 5260); 
extension limited to 15 degrees or more (Code 5261); or a 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (Code 5258).  As 
previously mentioned, the application of Code 5256 
(ankylosis) under the facts of this case, is not warranted.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for left knee degenerative 
joint disease with meniscal tears.  In this respect, none of 
the various VA or private examinations indicated that the 
Veteran's left knee demonstrated more than slight limitation 
of motion, as shown: 

The December 2005 VA examination revealed 
flexion to 90 degrees; and, extension -5 
degrees.  

Dr. Press in a July 2006 examination 
noted a range of motion from 5 to 120 
degrees; while in September 2006, a full 
range of motion of the left knee was 
noted.

The February 2007 VA examination revealed 
flexion to 90 degrees; and, extension -5 
degrees.

The May 2007 VA examination, revealed 
flexion to 120 degrees; and, extension to 
0 degrees.  

In none of the examinations was locking or ankylosis shown 
and there was no additional loss of motion after 3 
repetitions.  In May 2007, the examiner noted that there was 
no effect on his occupational activities due to the knee, 
which moderately affected his usual daily activities.  In all 
cases the neurological examination was normal.  

For purposes of this decision, normal range of motion for the 
knee is flexion to 140 degrees and extension to 0 degrees.  
38 C.F.R. § 4.71, Plate II (2008).  

The aforementioned VA and private examinations all reveal 
noncompensable range of motion of the left knee.  Pain was 
noted throughout the range of motion in some examinations and 
at the extremes of range of motion in others.  However there 
was no additional loss of motion noted with repetition as a 
result of pain in any examination.  Even if the Board 
conceded that pain equated to an additional limitation of 
flexion and/or extension of several degrees, he would still 
need a significant loss of motion to warrant higher 
evaluations under either Diagnostic Code 5260 or 5261.  
Despite the Veteran's assertions to the contrary, clinical 
evaluation has not shown such a loss of motion to be present 
in this case.  Therefore, even taking into account the 
Veteran's alleged loss of motion due to pain, his adverse 
symptomatology does not equate to the criteria for a higher 
evaluation under Diagnostic Codes 5260 and/or 5261.  This is 
true throughout the period of time during which his claim has 
been pending.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no objective 
evidence that knee pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by the rating 
assigned for his left knee degenerative joint disease with 
meniscal tears disorder.  

The Board finds that the medical evidence also preponderates 
against finding that left knee instability warrants a 
separate compensable evaluation under Diagnostic Code 5257, 
which essentially requires evidence of evidence of slight 
recurrent subluxation or lateral instability.  While the 
December 2005 VA examiner noted that instability could not be 
tested due to the Veteran's recent surgery; in all other 
examinations, including those later, no instability or 
subluxation was shown.  

Therefore, the Board concludes that the preponderance of the 
competent evidence is against a rating in excess of 10 
percent for the left knee degenerative joint disease with 
meniscal tears.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, his claim is denied.  


ORDER

Entitlement to an increased evaluation for left knee 
degenerative joint disease with meniscal tears is denied.  



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


